                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CR-00388-D-9

 United States of America,

 v.
                                                                        Order
 David Earl Seawell, Jr.,

                        Defendant.


       In August 2020, a grand jury indicted Defendant David Earl Seawell, Jr. on four drug-

related charges. Indictment at 1, 5, 6, D.E. 10. After his arrest two months later, Seawell appeared

for his detention hearing. D.E. 123. But instead of arguing for his release, Seawell chose to waive

his detention hearing. Waiver of Detention Hr’g., D.E. 124. As a result, the court ordered that

Seawell remain in custody until his trial. Detention Order, D.E. 125.

       Seawell now asks the court to reopen his detention hearing. Mot. to Reopen, D.E. 130. His

request relies on the Fourth Circuit’s opinion in United States v. Clark, 865 F.2d 1433 (4th Cr.

1989) (en banc). In Clark, the Court of Appeals construed a defendant’s decision to waive a

detention hearing “as a request for an indefinite continuance for good cause.” Id. at 1437. Thus,

the appellate court said, a defendant who had waived his detention hearing could obtain a hearing

simply by requesting one. Id.

       Despite Clark’s language, the court will deny Seawell’s motion. The language he relies on

is dicta and so it is not binding on this court. While lower courts will often give substantial weight

to dicta in otherwise controlling opinions, there is a compelling reason not to do so here. Clark’s

indefinite continuance language conflicts with the text of the Bail Reform Act. So if Seawell

wishes to reopen his detention hearing, he must do so through one of the avenues the Act provides.




          Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 1 of 10
I.     Discussion


       The Bail Reform Act of 1984 governs proceedings related to a defendant’s detention before

trial and sentencing. 18 U.S.C. § 3141 et seq. Under the Act, the United States may seek a

defendant’s detention before trial if he committed one of a specified set of offenses, poses a serious

risk of flight, or a serious risk exists that the defendant will tamper with a witness or otherwise

obstruct justice. 18 U.S.C. § 3142(f). If the United States requests that the court detain a defendant,

he is entitled to a hearing on that motion. Id.

       If the court detains a defendant, the Act limits his ability to have the court revisit its

decision. The court may only reopen a detention hearing if the defendant can establish two things.

First, the defendant must show “that information exists that was not known to the movant at the

time of the hearing[.]” Id. And second, that the new information “has a material bearing on the

issue [of] whether there are conditions of release that will reasonably assure the appearance of

such person as required and the safety of any other person and the community.” Id.

       Seawell claims that despite the statutory language, Fourth Circuit precedent requires that

the court revisit his detention without first asking if he has learned of new, material information.

His argument depends on the Fourth Circuit’s en banc decision in United States v. Clark. That

opinion explained that a defendant’s waiver of his right to a detention hearing is more akin to a

request for an indefinite continuance, so he can obtain a hearing at any point just by asking for

one.

       The undersigned has applied Clark in the past to allow a defendant to reopen their detention

hearing without complying with § 3142(f). Order, United States v. Simon, 7:19-CR-00074-FL-1

(E.D.N.C. July 13, 2020), D.E. 33; Order, United States v. Turner, 5:19-CR-00464-BO (E.D.N.C.

May 4, 2020), D.E. 24. But those orders noted the tension between Clark’s language and the


                                                  2

          Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 2 of 10
language of the Bail Reform Act. Order at 2–3, Simon, 7:19-CR-00074-FL-1, D.E. 33; Order at 2–

3, Turner, 5:19-CR-00464-BO, D.E. 24. After more reflection, however, the court has determined

that the relevant language is dicta and that rather than apply that language, it must follow the text

of the Bail Reform Act.

       A.       Overview of United States v. Clark


       In Clark, the Fourth Circuit considered the appropriate remedy when a defendant does not

receive a timely detention hearing. 865 F.2d at 1435. The case began in this court, where Clark

and his co-defendant at first agreed to detention because of threats to their safety. Id. But after

spending a week in pretrial detention, they asked to reopen their detention hearing. Id. Eight days

later, a magistrate judge held a hearing and determined that they should remain detained pending

trial. Id. Immediately after the hearing, the defendants once again asked the magistrate judge for a

chance to present new evidence. Id. Although the magistrate judge agreed to reopen the hearing a

second time, the defendants could not persuade him to change his ruling. Id.

       The defendants then asked a district judge to review the magistrate judge’s detention order.

Id. The district court upheld the detention order and denied a “subsequent motion to vacate the

detention order on the ground that a timely detention hearing was not held.” Id. An appeal

followed. Id.

       A divided panel of the Fourth Circuit reversed the district court’s order. United States v.

Clark, 850 F.2d 690, 1988 WL 68431 (4th Cir. 1988) (unpublished table opinion). The majority

held that the court’s failure to hold a detention hearing at the time of the defendants’ initial

appearance or within 5 days thereafter was “a flat violation of the critical time requirements of”

the Bail Reform Act. Id. at *1. This was true, in the majority’s opinion, even though the defendants

at first waived their detention hearings. Id. The defendants lacked the ability, the panel majority

                                                 3

            Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 3 of 10
explained, to waive the Act’s timing requirements or their right to a hearing. Id. at *4. Given that

the detention order was “fatally flawed[,]” the panel ordered that the district court promptly release

the defendants on conditions. Id. at *2.

       The full court decided to hear the case en banc and affirm the district court’s decision. 865

F.2d at 1435. The en banc opinion explained that since defendants can waive various fundamental

constitutional rights like “the right to counsel or the right to a jury trial” they “surely” had the

ability to waive procedural statutory rights. Id. at 1437 (citations omitted). So the court held that

“both the time requirements and the detention hearing itself provided for in section 3142 are

waivable.” Id. And, the court added, when a defendant does not receive a timely hearing,

“automatic release is not the appropriate remedy.” Id. The opinion also concluded that the district

court reached the appropriate decision on the merits about the defendants’ detention. Id.

       Along with these issues, the en banc opinion discussed the durability of a detention hearing

waiver. The Court believed that a defendant’s waiver of his right to a detention hearing was “not

an absolute, final relinquishment of all rights under the Bail Reform Act.” 865 F.2d 1433, 1437

(4th Cir. 1989) (en banc). Explaining that “the requirements of section 3142 must ... be applied

with common sense,” the Fourth Circuit said that the court should view a defendant’s waiver “as

a request for an indefinite continuance for good cause.” Clark, 865 F.2d at 1437. Thus, the Court

of Appeals concluded, “[w]hen a defendant who has waived an immediate detention hearing later

requests a hearing, one must be held within the procedural requirements of section 3142.” Id. The

opinion did not address whether or how its position complied with the Act’s language.

       So if Clark’s indefinite continuance language is binding, then Seawell may reopen his

detention hearing whenever he likes. But if it is not, then he must first satisfy the Bail Reform

Act’s requirements before the court can revisit its detention order.



                                                  4

          Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 4 of 10
       B.      Precedential Effect of Clark’s Indefinite Continuance Language


       To resolve this issue, the court must determine what portions of Clark are binding, and

what portions are not. Brian A. Garner, et al., The Law of Judicial Precedent 44 (2016) (“Not all

text within a judicial decision serves as precedent.”). In assessing the precedential effect of an

opinion, a lower court must distinguish between the portions of an opinion that make up its holding

and ratio decidendi, which are binding, and the portion that constitutes dicta, which are not. See

U.S. Nat. Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 463 n.11 (1993); Alexander

v. Sandoval, 532 U.S. 275, 282 (2001) (explaining that courts are “bound by holdings, not

language.”); United States v. Shepperson, 739 F.3d 176, 180 n.2 (4th Cir. 2014) (“This language,

however, is non-binding dicta, as it was unrelated to the ratio decidendi of that case, and

furthermore, was not a point raised by that defendant.”).

       While there is still some dispute over the exact contours of these terms, they generally

break down as follows. See, e.g., Law of Judicial Precedent 44–52.

       The holding is the “court’s determination of a matter of law pivotal to its decision” or “a

principle drawn from such a decision.” Black’s Law Dictionary Holding (11th ed. 2019). Closely

related to an opinion’s holding is its ratio decidendi. This concept includes “the principle which

explains why certain facts in a certain procedural context compel a certain conclusion[.]” In re

Burns, 974 F.2d 1064, 1068 (9th Cir. 1992). It “is not necessarily the same as the literal meaning

of the words used to articulate the principle in the particular case.” Id.

       On the other side of the ledger is an opinion’s dicta. Language qualifies as dicta if it “could

have been deleted without seriously impairing the analytical foundations of the holding[.]” Pittston

Co. v. United States, 199 F.3d 694, 703 (4th Cir. 1999). Courts have recognized that dicta are not




                                                   5

            Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 5 of 10
binding on lower courts. United States v. Pasquantino, 336 F.3d 321, 329 (4th Cir. 2003) (en banc)

(explaining that dicta “cannot serve as a source of binding authority in American jurisprudence.”).

        The language in the en banc decision in Clark that a defendant’s waiver of his right to a

detention hearing is merely an indefinite continuance falls comfortably within the category of

dicta. There were three questions before the district court that led to the appeal:

    •   Did the defendants receive a timely detention hearing?

    •   If they did not receive a timely hearing, what was the appropriate remedy?

    •   Did the district court properly detain the defendants?

Clark, 865 F.2d at 1435.

        When the case reached the appellate level, the panel decision turned on the timeliness issue

and the remedy for violating the Act’s timing provisions. Id. The en banc opinion’s indefinite

continuance language played no role in resolving these points. If it vanished from the opinion, it

would not affect the court’s conclusions about whether a defendant may waive the Act’s

requirements, the appropriate remedy for an untimely hearing, or whether the district court

correctly detained the defendants. Since the language was not material to the opinion’s holding or

its reasoning it is dicta. See Lennear v. Wilson, 937 F.3d 257, 273 (4th Cir. 2019).

        C.      Whether to Depart from Clark’s Dicta


        But determining that the indefinite continuance language is dicta does not, by itself, strip

it of all its legal force. Courts will often give dicta controlling weight. See, e.g., Manning v.

Caldwell, 930 F.3d 264, 281 (4th Cir. 2019). This case, however, presents a circumstance where

it is inappropriate to do so. And that is because Clark’s indefinite continuance language conflicts

with the Bail Reform Act’s text. Given the role of the courts in our system of government, when

confronted with such a conflict, federal courts must apply the text of the statute.

                                                  6

             Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 6 of 10
         Congress established the current pretrial detention system when it enacted the Bail Reform

Act of 1984. Among the items discussed in the Act is the standard for obtaining continuances–

indefinite or otherwise. It gives the United States and the defendant the right to a 3- or 5-day

continuance, respectively, without making any further showing. 18 U.S.C. § 3142(f). But if a party

wants a longer delay, they must provide good cause before they are entitled to it. Id. So Congress

allowed a court to grant an indefinite continuance so long as a defendant showed there was good

cause to do so. 1 Clark’s indefinite continuance language, which does not require a showing of

good cause, conflicts with this portion of the Act.

         The Act also explains when a defendant has a right to have the court revisit its detention

decision. It allows a judge to reopen a detention hearing “at any time before trial” if the defendant

can show two things. 18 U.S.C. § 3142(f). To begin with the defendant must present the court with

information that he did not know about at the time of his initial detention hearing. Id. And the new

information must have “material bearing on the” question of the defendant’s releaseability. Id.

Giving controlling weight to Clark’s indefinite continuance language would add an additional

method to reopen a detention hearing that is not included in the Act’s text.

         So when dicta conflicts with statutory text, which one controls? Given that federal courts

are interpreters and not drafters of law, the text of the statute must prevail.

         In our system of government, “the Constitution identifies three types of governmental

power and, in the Vesting Clauses, commits them to three branches of Government.” Dep’t of

Transp. v. Ass’n of Am. R.R., 575 U.S. 43, 67 (Thomas, J., concurring). This divvying up of



1
  The BRA’s text reveals an intent to have courts resolve question about pretrial detention promptly. So not every
case will be an appropriate candidate for an indefinite continuance. In fact, it is likely that very few cases will be. For
example, it is unlikely that an inability to locate a third-party custodian within the timeframe provided in the BRA
would justify an indefinite continuance. But a defendant who is serving a sentence in state or federal court with a
release date well in the future has a stronger case for an indefinite continuance.

                                                            7

            Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 7 of 10
governmental power is not just a way to share the substantial work involved in running a country.

It is an essential tool to preserve liberty. See The Federalist No. 47 (James Madison) (Gideon Ed.

2001) (“The accumulation of all powers, legislative, executive, and judiciary, in the same hands

. . . may justly be pronounced the very definition of tyranny.”). Given the importance of the

separation of powers, responsible members of government must always consider whether they are

acting within the bounds of their constitutional authority.

       When it comes to the judicial branch, the People have imbued the Supreme Courts and

lower federal courts with “the judicial Power of the United States.” U.S. Const. art. III § 1. This

power is a limited one, focusing on “interpreting and applying” the laws enacted by the People’s

representatives. Massachusetts v. Mellon, 262 U.S. 447, 488 (1923).

       The judicial power differs from the legislative power granted to Congress in the

Constitution. See U.S. Const. Art. I, § 1 (vesting Congress with “[a]ll legislative powers herein

granted”). The legislative power is broad, giving Congress the ability to address whatever matters

it deems appropriate within the bounds set by the Constitution. See Gibbons v. Ogden, 22 U.S. 1,

197, 9 Wheat. 1 (1824).

       The distinction between the legislative and judicial powers directs the way that courts

address the matters that come before them. In the judicial branch, “[o]ur charge is to give effect to

the law Congress enacted.” Lewis v. City of Chicago, Ill., 560 U.S. 205, 217 (2010). And we do

this by “carefully attending to the words it chose rather than replacing them with others of our

own.” Murphy v. Smith, 138 S. Ct. 784, 788 (2018).

       Nor can courts pick up the drafting process where Congress left off and add language to a

statute. See Iselin v. United States, 270 U.S. 245, 251 (1926) (“To supply omissions transcends

the judicial function.”). Engaging in this type of “[a]textual judicial supplementation is particularly



                                                  8

          Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 8 of 10
inappropriate when . . . Congress has shown that it knows how to adopt the omitted language or

provision.” Rotkiske v. Klemm, 140 S. Ct. 355, 361 (2019). In recognition of this limitation on the

judicial power it has become “a fundamental principle of statutory interpretation that ‘absent

provision[s] cannot be supplied by the courts.’” Id. at 360–61 (quoting Antonin G. Scalia & Brian

A. Garner, Reading Law: The Interpretation of Legal Texts 94 (2012)).

        These limitations remain in place even if a judge finds the outcome required by the law to

be unwise or unpalatable. Azar v. Allina Health Servs., 139 S. Ct. 1804, 1815 (2019) (“[C]ourts

aren’t free to rewrite clear statutes under the banner of our own policy concerns.”).

        So the Constitution prohibits courts from modifying or augmenting a properly enacted law.

This limitation on the judicial power compels the conclusion that when a court encounters dictum

that conflicts with a statute, it must set aside the non-binding language and apply the law as written.

        The Fourth Circuit has employed this principle in the past. See In re Bateman, 515 F.3d

272, 282 (4th Cir. 2008) (explaining that despite the “considerable persuasive value” of Supreme

Court dicta the court would “nonetheless adopt the position that we believe flows from the plain

terms of” the statute). As have other courts. See United States v. Collins, 366 F. App’x 640, 641

(6th Cir. 2010) (“[H]owever, the dicta conflicts with the terms of the statute. The terms of the

statute control.”); Parker v. Conway, 581 F.3d 198, 205 n.7 (3d Cir. 2009) (declining to follow

dicta from out-of-circuit cases because of a conflict with the plain text of a statute); United States

v. Ricks, 5 F.3d 48, 50 (3d Cir. 1993) (rejecting dicta from an earlier opinion because, among other

things, “it conflicts with the plain text of the Guidelines”); United States v. Donelson, 695 F.2d

583, 588 (D.C. Cir. 1982) (Scalia, J.) (rejecting an argument based on dicta because it “is in conflict

with all decisions on the subject as well as with the text of the statute itself.”).




                                                   9

          Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 9 of 10
         As noted above, Clark’s indefinite continuance language conflicts with and adds to the Bail

Reform Act’s text. In such a circumstance, the court must apply the statutory language, not the

dicta.


II.      Conclusion


         The court determines that Clark’s indefinite continuance language is not the type of dicta

that is entitled to controlling weight. Thus, Seawell cannot rely on it to reopen his detention

hearing. What is left of his motion does not satisfy the Bail Reform Act’s requirements to reopen

a detention hearing, 2 so the court will deny Seawell’s motion. D.E. 130. If Seawell believes that

he has a right to reopen his detention hearing under 18 U.S.C. § 3142(f) or temporary release under

18 U.S.C. § 3142(i) he may file another motion seeking that relief.

Dated: March 11, 2021
Dated:

                                                      ROBERT T. NUMBERS, II
                                                      ______________________________________
                                                      UNITEDT.
                                                      Robert  STATES MAGISTRATE
                                                                Numbers,  II       JUDGE
                                                      United States Magistrate Judge




2
 Seawell’s motion mentions that his mother is now willing to be his third-party custodian. The motion does not explain
why he did not know this information before he waived his detention hearing or how it impacts his releasability. But
given the motion’s reliance on Clark, these omissions are understandable.

                                                         10

           Case 5:20-cr-00388-D Document 196 Filed 03/11/21 Page 10 of 10
